CHANGE-IN-CONTROL AGREEMENT

            THIS CHANGE-IN-CONTROL AGREEMENT is made and entered into as of the
13th  day of April, 2005 by and between FIRST CHARTER CORPORATION (the
"Company"), a North Carolina corporation, and  Cecil O. Smith, Jr.("Employee"),
an individual residing in Charlotte, North Carolina.


BACKGROUND STATEMENT

            First Charter Bank (the "Bank") is a wholly owned subsidiary of the
Company.  Employee is a valued employee of the Bank.  In order to induce
Employee to continue employment with the Bank and to enhance Employee's job
security, the Company desires to provide compensation to Employee in the event
Employee's employment is terminated following a change- in-control of the
Company, as hereinafter provided.

            NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the compensation the Company agrees to pay to Employee, Employee's
continued employment with the Bank, and of other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the Company and Employee agree as follows:

            1.         Termination following a Change-in-Control.  If a
Change-in-Control (as defined in Section 1(iii) hereof) occurs and if, within
one year following the Change-in-Control, the employment of Employee is
terminated (x) by the Company or the Bank other than for Cause or (y) by
Employee for Good Reason, Employee's Compensation shall continue to be paid,
subject to applicable withholdings, by the Company for a period of 24-months
following such termination of employment.  In lieu of receiving payment of
Compensation for such 24-month period in installments, the Employee may elect,
at any time prior to the earlier to occur of a Change-in-Control or action by
the Board of Directors of the Company with respect to an event which would, upon
consummation, result in a Change-in-Control (which election shall be evidenced
by notice filed with the Company), to be paid the present value of any such
Compensation in a lump sum within 30 days of termination of the Employee's
employment under circumstances entitling such Employee to Compensation
hereunder.  The calculation of the amount due shall be made by the independent
accounting firm then performing the Company's independent audit, and such
calculation, including but not limited to the discount factor used to determine
present value, shall be conclusive.

            For purposes of this Agreement, the following terms shall have the
meanings indicated:

         (i)            Cause.  Termination by the Company or the Bank for
"Cause" shall mean (A) termination on account of willful misconduct of a
material nature by the Employee in connection with performance of his duties as
an employee; (B) use of alcohol or narcotics that affects his ability to perform
his duties as an employee; (C) conviction of a felony or serious misdemeanor
involving moral turpitude; (D) embezzlement or theft from the Company or the
Bank; (E) gross inattention to or dereliction of duty; or (F) performance by the
Employee of any other willful acts which Employee knew or reasonably should have
known would be materially detrimental to the Company or the Bank.

--------------------------------------------------------------------------------


        (ii)            Good Reason.  Termination by the Employee for "Good
Reason" shall mean (A) a material reduction in Employee's position, duties,
responsibilities or status as in effect immediately preceding the
Change-in-Control, or a change in Employee's title resulting in a material
reduction in his responsibilities or position with the Company or the Bank as in
effect immediately preceding the Change-in-Control, in either case without
Employee's consent; (B) a material reduction in the rate of Employee's base
salary as in effect immediately preceding the Change-in-Control or a material
decrease in the bonus percentage to which Employee was entitled pursuant to any
of the Company's incentive bonus plans at the end of the fiscal year immediately
preceding the Change-in-Control, in either case without Employee's consent;
provided, however, that nothing herein shall be construed to guarantee the
Employee's bonus award if performance, either by the Company or Employee, is
below target as set forth in any of the Company's such incentive bonus plans; or
(C) the relocation of Employee, without his consent, to a location outside a 30
mile radius of Charlotte, North Carolina, following a Change-in-Control.

       (iii)            Change-in-Control.  For purposes of this Agreement,
"Change-in-Control" shall mean (A) the consummation of a merger, consolidation,
share exchange or similar transaction of the Company with any other corporation
as a result of which the holders of the voting capital stock of the Company as a
group would receive less than 50% of the voting capital stock of the surviving
or resulting corporation; (B) the sale or transfer (other than as security for
obligations of the Company) of substantially all the assets of the Company; (C)
in the absence of a prior expression of approval by the Board of Directors, the
acquisition of more than 20% of the Company's voting capital stock by any person
within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act"), other than a person, or group including a
person, who beneficially owned, as of the date of this Agreement, more than 5%
of the Company's securities; (D) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof unless the election, or the nomination for election by the Company's
shareholders, of each new director was approved by a vote of at lease two-thirds
of the directors then still in office who were directors at the beginning of the
period; or (E) any other change-in-control of the Company of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act or the acquisition of control,
within the meaning of Section 2(a)(2) of the Bank Holding Company Act of 1956,
as amended, or Section 602 of the Change in Bank Control Act of 1978, of the
Company by any person, company or other entity.

       (iv)            Compensation.  Employee's Compensation shall consist of
the following: (A) Employee's annual base salary, as paid by the Company or the
Bank, in effect immediately preceding the Change-in-Control and (B) the average
of any bonus paid by the Company or the Bank to Employee during the two most
recent fiscal years ending prior to such Change-in-Control pursuant to any of
the Company's incentive bonus plans.

--------------------------------------------------------------------------------


            2.         Additional Benefits.  Upon termination of Employee's
employment entitling Employee to Compensation set forth in Section 1 hereof, the
Company shall maintain in full force and effect for the continued benefit of
Employee for such 24-month period health insurance (including coverage for
Employee's dependents to the extent dependent coverage is provided by the
Company for its employees generally) under such plans and programs in which
Employee was entitled to participate immediately prior to the date of such
termination of employment, provided that Employee's continued participation is
possible under the general terms and provisions of such plans and programs.  In
the event that Employee's participation in any such plan or program is barred,
the Company shall arrange to provide Employee with health insurance benefits for
such 24-month period substantially similar to those which Employee would
otherwise have been entitled to receive under such plans and programs from which
his continued participation is barred.  However, in no event will Employee
receive from the Company the health insurance contemplated by this Section 2 if
Employee receives comparable insurance from any other source.

            3.        Limit on Payments.  It is the intention of the Company and
Employee that no portion of the payment made under this Agreement, or payments
to or for Employee under any other agreement or plan, be deemed to be an excess
parachute payment as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the "Code") or any successor provision.  The Company and
Employee agree that the present value of any payment hereunder and any other
payment to or for the benefit of Employee in the nature of compensation, receipt
of which is contingent on a Change-in-Control of the Company, and to which
Section 280G of the Code or any successor provision thereto applies, shall not
exceed an amount equal to one dollar less than the maximum amount that Employee
may receive without becoming subject to the tax imposed by Section 4999 of the
Code or any successor provision or which the Company may pay without loss of
deduction under Section 280G of the Code or any successor provisions.  Present
value for purposes of this Agreement shall be calculated in accordance with
Section 1274(b)(2) of the Code or any successor provision.  In the event that
the provisions of Section 280G and 4999 of the Code or any successor provisions
are repealed without succession, this Section 3 shall be of no further force or
effect.

            4.         Effect of Agreement.  Nothing contained in this Agreement
shall confer upon Employee any right to continued employment by the Company or
the Bank or shall interfere in any way with the right of the Company or the Bank
to terminate his employment at any time for any reason.  The provisions of this
Agreement shall not affect in any way the right or power of the Company to
change its business structure or to effect a merger, consolidation, share
exchange or similar transaction, or to dissolve or liquidate, or sell or
transfer all or part of its business or assets.

            5.         Source of Payment.  All payments provided for under this
Agreement shall be paid in cash from the general funds of the Company, and no
special or separate fund shall be established, and no other segregation of
assets shall be made to assure payment, except as provided to the contrary in
funded benefits plans.  Employee shall have no right, title or interest
whatsoever in or to any investments that the Company may make to aid the Company
in meeting its obligations hereunder.  Nothing contained herein, and no action
taken pursuant to the provisions hereof, shall create or be construed to create
a trust of any kind or a fiduciary relationship between the Company and Employee
or any other person.  To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.

--------------------------------------------------------------------------------


         6.            General Provisions.

          (i)            Binding Effect.  This Agreement shall be binding upon,
and inure to the benefit of, Employee and the Company and their respective
permitted successors and assigns.  Neither this Agreement nor any right or
interest hereunder shall be assignable by Employee, his beneficiaries, or legal
representatives without the Company's prior written consent.  The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation, share exchange or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to Employee, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Employee to
compensation from the Company in the same amount and on the same terms as he
would be entitled to hereunder if he terminated his employment for Good Reason,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the date Employee's employment
was terminated.  As used in this Agreement, "Company" shall mean the Company as
defined herein and any successor to its business and/or assets as aforesaid that
executes and delivers the agreement provided for in this Section 6(i) or that
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

        (ii)            Amendment of Agreement.  This Agreement may not be
modified or amended except by an instrument in writing signed by the parties
hereto.

       (iii)            Headings and Gender.  The headings of paragraphs herein
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement.

       (iv)            Governing Law.  This Agreement has been executed and
delivered in the State of North Carolina, and its validity, interpretation,
performance and enforcement shall be governed by the laws of such state.

            IN WITNESS WHEREOF, this Agreement has been executed by the parties
hereto as of the day and year first above stated.

                                                                        FIRST
CHARTER CORPORATION        

                                                                  

                                                                       
By:       /s/ LAWRENCE M. KIMBROUGH     

 

                                                                          

                                                                       
EMPLOYEE: 

                                                                           /S/
CECIL O. SMITH, JR.                            (SEAL)